      Case 2:21-cv-00701-RFB-EJY Document 5 Filed 08/02/21 Page 1 of 2

        Case 3:16-md-02741-VC Document 13398 Filed 08/02/21 Page 1 of 2

                                   UNITED STATES JUDICIAL PANEL
                                                on
                                    MULTIDISTRICT LITIGATION



IN RE: ROUNDUP PRODUCTS LIABILITY
LITIGATION                                                                                       MDL No. 2741



                                          (SEE ATTACHED SCHEDULE)



                            CONDITIONAL TRANSFER ORDER (CTO −280)



On October 3, 2016, the Panel transferred 19 civil action(s) to the United States District Court for the
Northern District of California for coordinated or consolidated pretrial proceedings pursuant to 28 U.S.C. §
1407. See 214 F.Supp.3d 1346 (J.P.M.L. 2016). Since that time, 3,359 additional action(s) have been
transferred to the Northern District of California. With the consent of that court, all such actions have been
assigned to the Honorable Vince Chhabria.
It appears that the action(s) on this conditional transfer order involve questions of fact that are common to the
actions previously transferred to the Northern District of California and assigned to Judge Chhabria.

Pursuant to Rule 7.1 of the Rules of Procedure of the United States Judicial Panel on Multidistrict Litigation,
the action(s) on the attached schedule are transferred under 28 U.S.C. § 1407 to the Northern District of
California for the reasons stated in the order of October 3, 2016, and, with the consent of that court, assigned
to the Honorable Vince Chhabria.

This order does not become effective until it is filed in the Office of the Clerk of the United States District
Court for the Northern District of California. The transmittal of this order to said Clerk shall be stayed 7 days
from the entry thereof. If any party files a notice of opposition with the Clerk of the Panel within this 7−day
period, the stay will be continued until further order of the Panel.



                                                                   FOR THE PANEL:


                  Aug 02, 2021
                                                                   John W. Nichols
                                                                   Clerk of the Panel
                                      I hereby certify that the annexed
                                    instrument is a true and correct copy
                                      of the original on file in my office.

                                ATTEST:
                                SUSAN Y. SOONG
                                Clerk, U.S. District Court
                                Northern District of California


                                    by:
                                               Deputy Clerk
                                    Date:   8/2/2021
   Case 2:21-cv-00701-RFB-EJY Document 5 Filed 08/02/21 Page 2 of 2

    Case 3:16-md-02741-VC Document 13398 Filed 08/02/21 Page 2 of 2



IN RE: ROUNDUP PRODUCTS LIABILITY
LITIGATION                                                                   MDL No. 2741



                    SCHEDULE CTO−280 − TAG−ALONG ACTIONS



  DIST      DIV.     C.A.NO.     CASE CAPTION


CALIFORNIA CENTRAL

  CAC        2       21−05524    Anousheh Sabouri et al v. Monsanto Corporation et al

ILLINOIS NORTHERN

  ILN        1       21−03818    Lookingland v. Monsanto Company

LOUISIANA WESTERN

  LAW        1       21−02086    Ferrington et al v. Monsanto Company

MINNESOTA

  MN         0       21−01652    Seigler v. Monsanto Company

MISSOURI EASTERN

  MOE        4       21−00444    Estate of Mary Caterino et al v. Monsanto Company

NEVADA

  NV         2       21−00701    Kealiinohomoku v. Monsanto Company

OHIO NORTHERN

  OHN        3       21−01355    Foreman v. Monsanto Company

PENNSYLVANIA WESTERN

  PAW        2       21−00675    WARHOLAK v. MONSANTO COMPANY et al

TENNESSEE EASTERN

  TNE        3       21−00235    Williams v. Monsanto Company

UTAH

   UT        2       21−00292    Leibel v. Monsanto
